DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/20/22 has been acknowledged.
Applicant amended Claims 1, 3-5, 7, 14-15, 18, and 20.

Status of Claims
Claims 1-20 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. (US 2011/0151634) in view of Lu et al. (US 2016/0111488).
In re Claim 1, Denison teaches a semiconductor structure, comprising (Fig. 2H):
an epitaxial region 13 on a substrate 10 (paragraph 0005);
an isolation region 23 (paragraph 0006) in the epitaxial region 13 on the substrate 10;
a gate electrode 22 (paragraph 0006) over the epitaxial region 13 on the substrate 10 and further downwardly extends into the epitaxial region 13 on the substrate 10, wherein a portion of the gate electrode below a top surface of the epitaxial region 13 on the substrate 10 abuts the isolation region 23;
a gate dielectric layer 21 (paragraph 0006) between the top surface of the epitaxial region 13 on the substrate 1 and a portion of the gate electrode not extended into the epitaxial layer, and 
the gate dielectric layer 21 further downwardly extending into the epitaxial region 13 on the substrate 10 between the epitaxial region 13 on the substrate 10 and the portion of the gate electrode below the top surface of the epitaxial region 13 on the substrate 10 without extending along the bottom; 
and source region 18 and a drain region 20 (paragraph 0006) formed in the epitaxial region 13 on the substrate 10 on either side of the gate electrode:
wherein the bottom of the portion of the gate electrode below the top surface of the epitaxial region 13 on the substrate 10 is parallel to the top surface of the epitaxial region 13 on the substrate 10, and wherein 
an angle formed by an intersection of a sidewall and a bottom surface of the isolation region is 90 degrees.
Denison does not teach that the epitaxial region 13 is a part of the substrate, and that all above-cited features with respect to the epitaxial region on the substrate are cited with respect to the substrate only. Denison further does not teach than the angle formed by the intersection of the sidewall and the bottom surface of the isolation region is greater than about 90 degrees and less than about 180 degrees.
Lu teaches (Figs. 4-10, paragraphs 0025-0035) a device comprising a substrate 201, an isolation region 203B in the substrate, a gate electrode 218 over the substrate and further extending into the substrate 201, wherein a portion of the gate electrode 218 below a top portion of the substrate abuts the isolation region 203B, the device further comprising a source region 203A-left and a drain region 203A-right at opposite sides of the gate electrode and within the substrate, etc., wherein an angle formed between an intersection of a sidewall and a bottom surface of the isolation region 203B is greater than about 90 degrees and less than about 180 degrees.
Denison and Lu teach analogous art directed to a lateral Mosfet (LDMOS) comprising a gate a portion of which extends above a top layer of a semiconductor layer in which source and drain regions are disposed, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Denison MOSFET in view of the Lu Mosfet, since they are from the same field of endeavor, and Lu created a successfully operated device.
Considering that the epitaxial layer and the substrate in the Denison MOSFET have the same conductivity type (Denison, paragraph 0005), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison device by creating a combination of the epitaxial layer and the substrate as a single substrate (per Lu), and to dispose the source and drain regions and the isolation region, and a lower portion of the gate electrode in the substrate (per Lu), etc., wherein it is desirable to simplify a device manufacturing method and/or to avoid of a step of creating an epitaxial layer on the substrate. 
It would have been further obvious for one of ordinary skill in the art before filing the application to change a shape of the isolation region of Denison (with a corresponding change of a lower portion of the gate electrode, if needed) and creating the isolation region in a shape taught by Lu, e.g., wherein an angle formed between an intersection of a sidewall and a bottom surface of the isolation region is greater than about 90 degrees and less than about 180 degrees if such shape is preferred for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 2, Denison/Lu teaches the semiconductor structure of Claim 1 as cited above, wherein (Denison, Fig. 2H) teaches that one sidewall of the portion of the gate electrode below the top surface of the substrate 10/13 is separated from the substrate 10/13 by the gate dielectric layer 21.
In re Claim 4, Denison/Lu teaches the semiconductor structure of Claim 1 as cited above. 
Denison further teaches (Fig. 2H) that the sidewall of the portion of the gate electrode 22 above the top surface of the substrate 10/13 is disposed over a top surface of the isolation region 23. 
In re Claim 5, Denison/Lu teaches the semiconductor structure of Claim 1 as cited above. 
Denison further teaches that the semiconductor structure comprising (Fig. 2H) a first well region 14 of a first conductivity type (paragraph 0005, the first conductivity being an n-type) and a second well 16 region of a second conductivity type (paragraph 0005, the second conductivity type being a p-type) opposite to the first conductivity type in the substrate 10/13. 
In re Claim 6, Denison/Lu teaches the semiconductor structure of Claim 5 as cited above. 
Denison further teaches (Fig. 2H) that the isolation region 23 and the portion of the gate electrode 22 below the top surface of the substrate 10/13 are in the first well region 14.
Denison does not teach that the isolation region and the portion of the gate electrode below the top surface of the substrate are distanced from the second well region by a predetermined distance greater than 0.
Lu teaches (Figs. 4-10, paragraphs 0024-0035) that an isolation region 203B and a portion of a gate electrode 231 below a top surface of the substrate 201 are in a first well 220 and are distanced from a second well 228 by a predetermined distance greater than 0.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison/Lu device of Claim 1 by creating the isolation region and the portion of the gate electrode below the top surface of the substrate to be distanced from the second well region by a predetermined distance greater than 0 (per Lu), if such modification allows to reduce a hot carrier degradation of the device (Lu, paragraph 0003).
In re Claim 7, Denison teaches a semiconductor structure, comprising (Fig. 2H, paragraphs 0005-0006):
an epitaxial region 13 on a substrate 10;
a gate electrode 22 having a first portion and a second portion, the first portion being over a top surface of the epitaxial region 13 on the substrate 10 and the second portion being below the top surface of the epitaxial region 13 on the substrate 10, and the second portion is isolated from the epitaxial region 13 on the substrate 10 by a dielectric region 23 in the epitaxial region on the substrate 10;
a gate dielectric layer 21 between the first portion and the top surface of the epitaxial region 13 on the substrate 10, and the gate dielectric layer 21 further downwardly extending into the epitaxial region 13 on the substrate 10 between the second portion and the epitaxial region 13 on the substrate 10, and the gate dielectric layer 21 extends to a bottom of the second portion without extending along the bottom; and
a source region 18 and a drain region 20 formed in the epitaxial region 13 on the substrate 10 at opposite sides of the gate electrode 22;
wherein the bottom of the second portion of the gate electrode 22 is parallel to the top surface of the substrate, and
an angle formed by an intersection of a sidewall and the bottom of the second portion is 90 degrees.
Denison does not teach that a combination of the epitaxial layer and a substrate is a single substrate layer, though he teaches that the epitaxial layer 13 and the substrate have the same conductivity type (paragraph 0005). Denison further does not teach that the angle formed by the intersection of the sidewall and the bottom of the second portion of the gate electrode is greater than about 90 degrees and less than about 180 degrees.
Lu teaches (Figs. 4-10, paragraphs 0025-0035) a device comprising a substrate 201, an isolation region 203B in the substrate, a gate electrode 218 over the substrate and further extending into the substrate 201, wherein a portion of the gate electrode 218 below a top portion of the substrate abuts the isolation region 203B, the device further comprising a source region 203A-left and a drain region 203A-right at opposite sides of the gate electrode and within the substrate, etc., wherein an angle formed between an intersection of a sidewall and a bottom surface of the second portion (e.g., 231) of the gate electrode 218 is greater than about 90 degrees and less than about 180 degrees.
Considering that the epitaxial layer and the substrate in the Denison MOSFET have the same conductivity type, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison device by creating a combination of the epitaxial layer and the substrate as a single substrate 10/13 (per Lu), and to dispose the source and drain regions, the dielectric region, and the lower portion of the gate electrode in the substrate 10/13 (per Lu), etc., wherein it is desirable to simplify a device manufacturing method and/or to avoid of a step of creating an epitaxial layer on the substrate. 
It would have further obvious for one of ordinary skill in the art before filing the application to create the second portion of the gate electrode in the shape taught by Lu, e.g., having an angle between the intersection of the sidewall and the bottom surface of the second portion greater than about 90 degrees and less than about 180 degrees, if such shape of the second portion of the gate electrode is preferred for the manufacturer - In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 8, Denison/Lu teaches the semiconductor structure of Claim 7 as cited above. 
Denison further teaches (Fig. 2H) that the first portion of the gate electrode is laterally protruding from the second portion at one side.
In re Claim 9, Denison/Lu teaches the semiconductor structure of Claim 7 as cited above, wherein the gate electrode includes a conductive material: all electrodes include an electrically conductive materials, which is a common knowledge (see also paragraph 0006 of Denison).
In re Claim 14, Denison teaches a semiconductor structure, comprising (Fig. 2H, paragraphs 0005-0006):
an epitaxial region 13 on a substrate 10;
an isolation region 23 in the epitaxial region on the substrate 10;
a gate electrode 22 over the epitaxial region on the substrate and further downwardly extends into the epitaxial region on the substrate, wherein a portion of the gate electrode below a top surface of the epitaxial region on the substrate abuts the isolation region 23;
a gate dielectric layer 21 between the top surface of the epitaxial region on the substrate and a portion of the gate electrode not extended into the epitaxial layer, the gate dielectric further downwardly extending into the epitaxial region on the substrate between the epitaxial region on the substrate and the portion of the gate electrode 22 below the top surface of the epitaxial region on the substrate  without extending along the bottom; and
wherein the bottom of the portion of the gate electrode 21 below the top surface of the epitaxial layer on the substrate is parallel to the top surface of the epitaxial layer on the substrate, and wherein
an angle formed by an intersection of a sidewall and a bottom surface of the isolation region is 90 degrees.
Denison does not teach that the epitaxial region is a part of the substrate, and that all above-cited features with respect to the epitaxial region are cited with respect to the substrate. Dennison further does not teach that the angle formed by the intersection of the sidewall and the bottom surface of the isolation region is greater than about 90 degrees and less than about 180 degrees.
Lu teaches (Figs. 4-10, paragraphs 0025-0035) a device comprising a substrate 201, an isolation region 203B in the substrate, a gate electrode 218 over the substrate and further extending into the substrate 201, wherein a portion of the gate electrode 218 below a top portion of the substrate abuts the isolation region 203B, the device further comprising a source region 203A-left and a drain region 203A-right at opposite sides of the gate electrode and within the substrate, etc., wherein an angle formed between an intersection of a sidewall and a bottom surface of the isolation region 203B is greater than about 90 degrees and less than about 180 degrees.
Considering that the epitaxial layer and the substrate in the Denison MOSFET have the same conductivity type (Denison, paragraph 0005), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison device by creating a combination of the epitaxial layer and the substrate as a single substrate (per Lu), and to dispose the source and drain regions and the isolation region, and a lower portion of the gate electrode in the substrate (per Lu), etc., wherein it is desirable to simplify a device manufacturing method and/or to avoid of a step of creating an epitaxial layer on the substrate. 
It would have been further obvious for one of ordinary skill in the art before filing the application to change a shape of the isolation region of Denison (with a corresponding change of a lower portion of the gate electrode, if needed) and creating the isolation region in a shape taught by Lu, e.g., wherein an angle formed between an intersection of a sidewall and a bottom surface of the isolation region is greater than about 90 degrees and less than about 180 degrees if such shape is preferred for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 15, Denison/Lu teaches the semiconductor structure of Claim 14 as cited above. 
Denison further teaches (Fig. 2H, paragraphs 0005-0006) that the sidewall of the portion of the gate electrode 22 above the top surface of the substrate 10/13 is disposed over a top surface of the isolation region 23.
In re Claim 16, Denison/Lu teaches the semiconductor structure of Claim 14 as cited above, wherein the substrate comprises regions 13 and 10 of Denison. 
Denison further teaches (Fig. 2H, paragraphs 0005-0006) that one sidewall of the portion of the gate electrode 22 below the top surface of the substrate 10/13 is separated from the substrate 10/13 by the gate dielectric layer 21.
In re Claim 17, Denison/Lu teaches the semiconductor structure of Claim 14 as cited above.
Denison further teaches (Fig. 2H, paragraphs 0005, 0006) that the bottom of the portion of the gate electrode 22 below the top surface of the substrate 10/13 is distanced from the top surface of the substrate by a first depth.
In re Claim 20, Denison/Lu teaches the semiconductor structure of Claim 14 as cited above, including the substrate 10/13 (per Claim 14).
Denison further teaches (Fig. 2H, paragraphs 0005-0006) that the structure further comprising a first well region 14 of a first conductivity type and a second well region 16 of a second conductivity type opposite to the first conductivity type in the substrate.

Claims 3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Denison/Lu in view of Fujii (US 2016/0240664). 
In re Claim 3, Denison/Lu teaches the semiconductor structure of Claim 1 as cited above. 
Denison further teaches (Denison, Fig. 2H) that the bottom of the portion of the gate electrode 22 below the top surface of the substrate 10/13 is distanced from the top surface of the substrate 10/13 by a first depth, and the bottom surface of the isolation region 23 is distanced from the top surface of the substrate by a second depth, wherein a ratio of the first depth to the second depth is less than 1.
Denison does not teach (at least, explicitly) that the ratio of the first depth to the second depth is in a range from about 0.4 to about 0.85.
Fujii teaches (Fig. 2, paragraph 0133) that a ratio of a first depth Lx to a second depth Ly is in a range from 0.4 to about 0.85, e.g., being 0.77.
Denison/Lu and Fujii teach analogous art directed to LDMOS, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Denison/Lu device in view of the Fujii device, since they are from the same field of endeavor, and Fujii created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the ratio of the first depth to the second depth of the Denison/Lu device of Claim 1 per Fujii, and making it about 0.77, wherein it is desirable to minimize a gate current (Fujii, paragraph 0133).
In re Claims 18 and 19, Denison/Lu teaches the semiconductor structure of Claim 17 as cited above. 
Denison further teaches (Fig. 2H) that a bottom of the isolation region 23 is distanced from the top surface of the substrate by a second depth, and a ratio of the first depth to the second depth is greater than about 0.4 (based on Fig. 2H). However, Denison does not state that drawings of the application are in scale and does not teach that the above ratio is greater than 0.4 (as required for Claim 18) and less than 0.85 (as required for Claim 19).
Fujii teaches (Fig. 2, paragraph 0133) that a ratio of a first depth Lx to a second depth Ly is about 0.77.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the ratio of the first depth to the second depth of the Denison/Lu device of Claim 17 per Fujii, and making it about 0.77 (which is greater than 0.4 and less than 0/.85), wherein it is desirable to minimize a gate current (Fujii, paragraph 0133).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Denison/Lu in view of Shrivastava et al. (US 2010/0237412).
In re Claim 10, Denson/Lu teaches the semiconductor structure of Claim 7 as cited above. 
Denson does not teach that the semiconductor structure further comprising a pickup region.
Shrivastava teaches that a semiconductor structure of Fig. 1 further comprises a pickup region 150 (paragraph 0049).
Shrivastava and Denison teach analogous art directed to a lateral MOSFET with a portion of a gate electrode disposed above a semiconductor region and a portion of the gate electrode disposed within the semiconductor region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Denson device in view of the Shrivastava device, since they are from the same field of endeavor, and Shrivastava created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to further modify the semiconductor structure of Claim 7 taught by Denison/Lu by including into this structure a pickup region (per Shrivastava), wherein it is desirable to provide a contact to the second well region.
In re Claim 11, Denson/Lu/Shrivastava teaches the semiconductor structure of Claim 10 as cited above. 
Denson further teaches that a structure, further comprising (Fig. 2H, paragraph 0005) a first well region 14 of a first conductivity type (being the n-type) and a second well region 16 of a second conductivity type (being a p-type) opposite to the first conductivity type in the substrate 10/13.
In re Claim 12, Denson/Lu/Shrivastava teaches the semiconductor structure of Claim 11 as cited above. 
Denson further teaches (Fig. 2H, paragraphs 0005-0006) that the drain region 20, the dielectric region 23 and the second portion of the gate electrode 22 are in the first well region 14.
In re Claim 13, Denson/Lu/Shrivastava teaches the semiconductor structure of Claim 11 as cited above, wherein Shrivastava teaches a pickup region, as shown for Claim 10.
Denson teaches (Fig. 2H, paragraphs 0005-0006) that the source region 18 is in the second well 16.
Shrivastava teaches (Fig. 1, paragraphs 0023-0036) that the source region 108 and the pickup region 150 are in the second well region 104.
Since the Denson structure of Claim 10 was modified to include the pickup region per Shrivastava, it would have been obvious for one of ordinary skill in the art before filing the application to include both – the source and pickup regions of the Denson/Lu/Shrivastava structure of Claim 11 into the second well region, to enable a disposition of the pick-up region.

Response to Arguments
Applicant arguments (REMARKS, filed 06/20/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, page 6) that amendments of the claims removes grounds for their objections or their rejections under 35 U.S.C. 112(b).
Examiner agrees with Applicant (REMARKS, pages 6-8) that the amended Claims 1 and 7 cannot be rejected under a combination of Dennison and Fuji used for the Non-Final Rejection, but disagrees that Clams 1 and 7 are patentable, since a new combination of prior art references teaches the new limitations of Claims 1 and 7 directed to an angle of the isolation region.
Examiner further does not agree with Applicant (REMARKS, pages 8-9) that other claims of the application are patentable due to dependency on Claim 1 which Applicant views as patentable. As the current Office Action shows, all claims of the current application, as amended and filed 06/20/22, are obvious in view of the cited prior arts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/23/22